                              UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF FLORIDA

                                        TAMPA DIVISION

GHASHEM ATASHKHANEH

       Plaintiff,

                    v.                                 Case Number: 8:19-cv-2814-T-02AEP

SAM’S EAST, INC.

       Defendant.
                                              /

                           AGREED CONFIDENTIALITY ORDER

       The parties have agreed to and have submitted to the Court, and for good cause shown the

Court hereby enters, the following Confidentiality Order:

       1.      This Confidentiality Order shall govern the disclosure of materials designated as

Confidential Material in this litigation. Confidential Material, as used in this Order, shall refer to

any document or item designated as Confidential or Highly Confidential – Attorneys’ Eyes Only,

including but not limited to, documents or items produced during discovery, all copies thereof, and

the information contained in such material.

       2.      Confidential Material, as used in this Order, consists of the following materials and

categories of materials:

               a. Materials relating to any privileged, confidential, or nonpublic
               information, including, but not limited to, trade secrets, research,
               design, development, financial, technical, marketing, planning,
               personal, or commercial information, as such terms are used in the
               Federal Rules of Civil Procedure and any applicable case law
               interpreting Rule 26(c)(1)(G), contracts; proprietary information;
               vendor agreements; personnel files; claim/litigation information; or
               certain policies and procedures.
               b. Materials containing corporate trade secrets, nonpublic research
               and development data, pricing formulas, inventory management
               programs, confidential business information not generally known to
               the general public, and customer-related Protected Data are
               considered Highly Confidential Material and shall be deemed
               “ATTORNEYS’ EYES ONLY”.

               c. Protected Data shall refer to any information that a party believes
               in good faith to be subject to federal, state or foreign data protection
               laws or other privacy obligations. Examples of such data protection
               laws include but are not limited to The Gramm-Leach-Bliley Act,
               15 U.S.C. § 6801 et seq. (financial information); and, The Health
               Insurance Portability and Accountability Act and the regulations
               thereunder, 45 CFR Part 160 and Subparts A and E of Part 164
               (medical information). Certain Protected Data may compel
               alternative or additional protections beyond those afforded Highly
               Confidential Material, in which event the parties shall meet and
               confer in good faith, and, if unsuccessful, shall move the Court for
               appropriate relief.

          3.   If any party seeks to designate additional documents or categories of documents

produced by any other party as Confidential Material, it will be the burden of the party seeking

protected status to move for a Court Order designating the materials as confidential after the parties

confer.

          4.   The parties agree that such Confidential Material as described in paragraph 2 should

be given the protection of an order of this Court to prevent injury through disclosure to persons

other than those persons involved in the prosecution or defense of this litigation.

          5.   To designate information as confidential, the producing party shall mark

Confidential Material with the legend “CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SUBJECT TO

PROTECTIVE ORDER” and shall submit confidential discovery, such as answers to

interrogatories or answers to requests for admissions, in a separate document stamped with the

appropriate legend. The Receiving Party may make copies of Confidential Material and such
copies shall become subject to the same protections as the Confidential Material from which those

copies were made.

              a. Information on a disk or other electronic format may be designated confidential

              by marking the storage medium itself with the legend “CONFIDENTIAL –

              SUBJECT TO CONFIDENTIALITY ORDER” or “HIGHLY CONFIDENTIAL –

              ATTORNEYS’ EYES ONLY – SUBJECT TO CONFIDENTIALITY ORDER.”

              The Receiving Party shall mark any hard-copy printouts and the storage medium of

              any permissible copies of such electronic material with the corresponding legend

              contained on the original and such copies shall become subject to the same

              protections, as the Confidential Material from which those copies were made.

              b. Information disclosed at any deposition of a party taken in this action may be

              designated by the party as confidential by indicating on the record at the deposition

              that the information is confidential and subject to the provisions of this Order.

              Alternatively, the party may designate information disclosed at the deposition as

              confidential by notifying the court reporter and other parties in writing, within

              fifteen (15) business days of receipt of the transcript, of the specific pages and lines

              of the transcript which are designated as confidential. The parties may agree to a

              reasonable extension of the 15-business-day period for designation. Designations

              of transcripts will apply to audio, video, or other recordings of the testimony.

              During such 15-business-day period, the entire transcript shall receive confidential

              treatment. Upon such designation, the court reporter and each party shall affix the

              “CONFIDENTIAL – SUBJECT TO CONFIDENTIALITY ORDER” or

              “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SUBJECT TO
               CONFIDENTIALITY ORDER”” legend to the designated pages and segregate

               them as appropriate.

               c. Copies of material described in paragraph 2 above, or incorporated into

               paragraph 2 by Court Order, and which were produced without the designation of

               “CONFIDENTIAL – SUBJECT TO CONFIDENTIALITY ORDER” or

               “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SUBJECT TO

               CONFIDENTIALITY ORDER” may be so designated later if the Producing Party

               failed to make such designation at the time of production through inadvertence or

               error. If such information has been disclosed to persons not qualified pursuant to

               paragraph 7 below, the party who disclosed such information shall take reasonable

               efforts to retrieve previously disclosed Confidential Material and advise such

               persons that the material is Confidential.

       6.      Pursuant to Federal Rule of Evidence 502(d), disclosure (including production) of

information that a party or non-party later claims should not have been disclosed because of a

privilege, including, but not limited to, the attorney-client privilege or work product doctrine

(“Privileged Information”), shall not constitute a waiver of, or estoppel to, any claim of attorney-

client privilege, attorney work product, or other ground for withholding production as to which the

Producing Party would be entitled in the litigation or any other federal or state proceeding.

Pursuant to Federal Rule of Civil Procedure 26(b)(5)(B) and Federal Rule of Evidence 502(e), the

Receiving Party hereby agrees to return, sequester, or destroy any Privileged Information disclosed

or produced by the Producing Party upon request. If the Receiving Party reasonably believes that

Privileged Information has been inadvertently disclosed or produced to it, it shall promptly notify

the Producing Party and sequester such information until instructions as to disposition are received.
The failure of any party to provide notice or instructions under this Paragraph shall not constitute

a waiver of, or estoppel to, any claim of attorney-client privilege, attorney work product, or other

ground for withholding production as to which the Producing Party would be entitled in the

litigation or any other federal or state proceeding. This provision is designed to foreclose any

arguments that by making such production, the production of Confidential Materials subject to a

legally recognized claim of privilege, including without limitation the attorney-client privilege,

work-product doctrine, or other applicable privilege:

                       (a)      was not inadvertent by the Producing Party;
                       (b)      that the Producing Party did not take reasonable steps to
                                prevent the disclosure of privileged Documents;
                       (c)      that the Producing Party did not take reasonable or timely steps
                                to rectify such Disclosure; and/or
                       (d)      that such Disclosure acts as a waiver of applicable privileges or
                                protections associated with such Documents.

       This provision shall be interpreted to provide the maximum protection allowed by Federal

Rule of Evidence (FRE) 502 and shall be enforceable and granted full faith and credit in all other

state and federal proceedings by 28 U.S. Code § 1738. In the event of any subsequent conflict of

law, the law that is most protective of privilege and work product shall apply. Nothing contained

herein is intended to or shall serve to limit a Party’s right to conduct a review of documents, ESI

or information (including metadata) for relevance, responsiveness and/or segregation of privileged

and/or protected information before production.

       7.      Any Confidential Material and the information contained therein shall be disclosed

only to the Court, its staff, and counsel of record, and also shall be disclosed on a need-to-know

basis only to the parties, counsel’s staff personnel, employees of a party to whom disclosure is

necessary in connection with the preparation for and trial of this action, and any witnesses in the

case (including consulting and testifying experts) as may from time to time reasonably be
necessary in prosecution or defense of this action. Qualified recipients of materials marked

"ATTORNEYS' EYES ONLY" shall include only the following: In-house counsel and law firms

for each party and the secretarial, clerical and paralegal staff of each. Confidential Material shall

not be disclosed to any outside experts or consultants who are current or former employees or

current or former consultants of a direct competitor of any party named in the litigation. Counsel

shall advise all persons to whom Confidential Material is disclosed pursuant to this Order of the

existence of this Order, and shall provide all such persons (other than the Court and its staff) with

a copy of this Order. Counsel also shall require all persons, except the Court, its staff, the parties,

counsel of record and counsel’s staff personnel, to execute the Affidavit attached as Exhibit A,

prior to the disclosure of Confidential Material. It shall be the obligation of counsel, upon learning

of any breach or threatened breach of this Confidentiality Order, to promptly notify counsel for

the Producing Party of such breach or threatened breach. Counsel shall not otherwise offer or

permit disclosure of any Confidential Material, its contents, or any portion or summary thereof.

Disputes concerning the confidential nature of such materials shall be resolved by the Court upon

motion prior to dissemination of any Confidential Material.

       8.      Persons having knowledge of Confidential Material and information due to their

participation in the conduct of this litigation shall use such knowledge and information for that

purpose only and only as permitted herein, and shall not disclose such Confidential Material, their

contents or any portion or summary thereof to any person(s) not involved in the conduct of this

litigation. If any person having access to the Confidential Material herein shall violate this Order,

he/she may be subject to sanctions by the Court.

       9.      The provisions of this Confidentiality Order shall not affect, and this Order does

not limit, the use or admissibility of Confidential Material (or references to that material) as
evidence at trial, or during a hearing or similar proceeding in this action or as part of the record on

appeal, provided that either party may seek an appropriate Court Order to protect Confidential

Material.

           10.   Nothing in this Confidentiality Order shall be deemed to preclude any party or

interested member of the public from seeking and obtaining, on an appropriate showing, a

modification of this Order including additional protection with respect to confidentiality of

material or the removal of a confidential designation. Should counsel or an interested member of

the public disagree with any designation of material as confidential, he or she first shall attempt to

resolve such dispute with the parties’ counsel and, if unsuccessful, apply to the Court for a

determination as to whether the material or information should remain designated as Confidential

Material. Pending resolution of any challenges, the material at issue shall continue to be treated as

Confidential Material until ordered otherwise by the Court.

           11.   The restrictions set forth in any of the preceding paragraphs shall not apply to

information or material that was, is or becomes public knowledge in a manner other than by

violation of this Order.

           12.   Without written permission from the Producing Party or court order secured after

appropriate notice to all interested persons, a Party may not file in the public record in this action

any Confidential Material. A Party that seeks to file under seal any Confidential Material must

comply with all rules and practices followed by the Court regarding filing a document under seal.

Confidential Material may only be filed under seal in a manner prescribed by the Court for such

filings.
       13.     In the event Confidential Materials or portions of transcripts are sealed as

confidential by the Court as described in paragraph 12 above, they shall be filed in an envelope

bearing the following designation when deposited:

                                        CONFIDENTIAL

               IN ACCORDANCE WITH THE CONFIDENTIALITY ORDER
               OF THE COURT, THE CONTENTS OF THIS ENVELOPE
               SHALL BE TREATED AS CONFIDENTIAL AND MUST NOT
               BE SHOWN TO A PERSON OTHER THAN THE COURT,
               ATTORNEYS IN THIS CASE, OR TO PERSONS ASSISTING
               THOSE ATTORNEYS.

       14.     This Order shall continue to be binding throughout and after the conclusion of this

litigation, including all appeals. Within thirty (30) days of settlement or final adjudication,

including the expiration or exhaustion of all rights to appeal or petitions for extraordinary writs,

each Party to whom “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” materials

were produced shall, without further request or direction from the Producing Party, promptly

destroy all documents, items or data received including, but not limited to, copies or summaries

thereof, in the possession or control of any expert or employee. The Receiving Party shall submit

a written certification to the Producing Party by the 30-day deadline that (1) confirms the

destruction/deletion of all Confidential Material, including any copies of Confidential Materials

provided to persons required to execute Exhibit A (Affidavit), and (2) affirms the Receiving Party

has not retained any copies, abstracts, compilations, summaries or any other format reproducing

or capturing any of the Confidential Material. Notwithstanding this provision, counsel is entitled

to retain any attorney work product.

       15. If any person receiving documents covered by this Order is served with a subpoena,

order, interrogatory, or document or civil investigative demand (collectively, a “Demand”) issued

in any other action, investigation, or proceeding, and such Demand seeks material that was
produced or designated as Confidential Material by someone other than the Receiving Party, the

Receiving Party shall give prompt written notice by hand or electronic transmission within five (5)

business days of receipt of such Demand to the party or non-party who produced or designated the

material as Confidential Material, and shall object to the production of such materials on the

grounds of the existence of this Order. The burden of opposing the enforcement of the Demand

shall fall upon the party or non-party who produced or designated the material as Confidential

Material. Unless the party or non-party who produced or designated the Confidential Material

obtains an order directing that the Demand not be complied with, and serves such order upon the

Receiving Party prior to production pursuant to the Demand, the Receiving Party shall be permitted

to produce documents responsive to the Demand on the Demand response date, provided sufficient

notice of the Demand is provided. Compliance by the Receiving Party with any order directing

production pursuant to the Demand of any Confidential Material shall not constitute a violation of

this Order. Nothing in this Order shall be construed as authorizing a party to disobey a lawful

subpoena issued in another action.

       16. In the event additional parties join or intervene in this litigation, the newly joined

party(ies) shall not have access to Confidential Material until its/their counsel has executed and,

at the request of any party, filed with the Court the agreement of such party(ies) and such counsel

to be fully bound by this Order.

       17. The parties agree that nothing in this Order shall be deemed to limit the extent to which

counsel for the parties may advise or represent their respective clients, conduct discovery, prepare

for trial, present proof at trial, including any document herein, or oppose the production or

admissibility of any information or documents which have been requested.
       18.     This Order shall remain in full force and effect until such time as it is modified,

amended or rescinded by the Court.

       Agreed this 21st day of April, 2020.

 /s/ Jason W. Imler                                /s/ Allison Wiggins
 JASON W. IMLER, ESQ.                              ALLISON WIGGINS, ESQ.
 Florida Bar No.: 1004422                          Florida Bar No.: 105733
 GARY L. PRINTY, JR., ESQ.                         awiggins@littler.com
 Florida Bar No. 41956                             KIMBERLY J. DOUD, ESQ.
 PRINTY & PRINTY, P.A.                             Florida Bar No.: 523771
 3411 W. Fletcher Ave., Suite A                    kdoud@littler.com
 Tampa, Florida 33618                              LITTLER MENDELSON, P.C.
 Telephone (813) 434-0649                          111 N. Orange Avenue, Suite 1750
 FAX (813) 423-6543                                Orlando, FL 32801
 garyjr@printylawfirm.com                          Telephone (407) 393-2900
 jason.imler@printylawfirm.com                     Facsimile (407) 393-2929
 e-service@printylawfirm.com
                                                   Attorneys for Defendant
 Attorneys for Plaintiff




SO ORDERED in Tampa, Florida, on June 1, 2020.
                                            AFFIDAVIT

       1.   My name is                            . I live at                                    . I am

working on behalf (or at the direction and engagement) of                                        .

       2.   I am aware that a Confidentiality Order has been entered in the matter Ghashem

Atashkhaneh v. Sam’s East, Inc., Case No. 8:19-cv-2814-T-02AEP, pending in the United States

District Court for the Middle District of Florida, Tampa Division, and a copy thereof has been

given to me, and I have read and understand the provisions of same.

       3.   I acknowledge that documents and information designated as confidential pursuant to

such Confidentiality Order (“Confidential Materials”) are being disclosed to me only upon the

condition that I agree to be subject to the jurisdiction of this Court and to that Order. I hereby agree

to abide by such Order, subject to all penalties prescribed therein, including contempt of Court, for

disobedience of said Order. I promise that the documents and information given confidential

treatment under the Confidentiality Order entered in this case will be used by me only to assist

counsel for the parties in preparing for litigation of the above-captioned matters. I understand that

any use of such Confidential Material in any manner contrary to the provisions of the

Confidentiality Order will subject me to the sanctions of this Court for contempt.

       4.   I shall not disclose nor permit to be reviewed or copied said Confidential Materials, or

any information derived from, by any person other than the parties and counsel for the parties or

members of their staff.



DATED:                           , 20



                                            EXHIBIT A
